DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed disclosure fails to provide a structure that corresponds to the “means for reciprocating” recited in claim 1. While the literal language “means for reciprocating” can be found in the specification, the disclosure lacks written description for the means-plus-function limitation in the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for reciprocating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description fails to provide any structure to perform the function of reciprocating, rather only reciting “means for reciprocating”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the core member and the reciprocating means thereof" in lines 19-20.  There is insufficient antecedent basis for “the reciprocating means” because the core member is not recited as including a reciprocating means, rather the working element is recited as comprising a “means for reciprocating”.
Claim 3 recites the limitation “wherein the telescope is adapted to be cleaned, sterilized, and reused for a medical procedure performed on more than one patient” in lines 1-3. Claim 2 from which claim 3 depends indicates that the telescope is part of the electrosurgical probe and is disposed in a third longitudinal channel of the core member. Claim 1 requires that the electrosurgical probe be marked as disposable and not for reuse in a medical procedure performed on more than one patient. Claim 3, therefore, seems to contradict the requirements of claim 1, as it is unknown how a probe that is disposable and not for reuse in a medical procedure performed on more than one patient would also be adapted to be cleaned, sterilized, and reused for a medical procedure performed on more than one patient.
Claim 5 recites the limitation "wherein the irrigation channel is a mirror-image of a second irrigation channel defined by a third of the internal longitudinal channels" in lines 1-3. The claim fails to positively recite the second irrigation channel as being part of the electrosurgical probe and it is unclear if it is intended to be a further element of the probe.
Claim 6 recites the limitation “fan-shaped” in line 3. The term "fan-shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known what would be considered “fan-shaped” in the context of the claim as fans come in many shapes.
Claim 11 recites the limitation "the core member and the reciprocating means thereof" in line 2.  There is insufficient antecedent basis for “the reciprocating means” because the core member is not recited as including a reciprocating means, rather the working element is recited as comprising a “means for reciprocating”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blewett et al. (U.S. Patent No. 6,106,521), herein Blewett, in view of Cao (U.S. 2009/0065565). Regarding claim 1, Blewett discloses an electrosurgical probe comprising: a disposable working element 22 comprising a core member having a plurality of internal longitudinal channels 36/106/110/114; a disposable elongate sheath 24 secured to the working element, the sheath having a sheath passage 34 in which the core member is disposed such that the sheath surrounds the core member, the sheath passage having an opening at a distal end of the sheath; a conductor disposed in a first of the internal longitudinal channels of the core member and having an active electrode 38 coupled thereto, the conductor being reciprocable within the sheath and adapted to carry a radio frequency current to and from the active electrode (see col. 4, ln. 62-65), the active electrode extending from the opening at the distal end of the sheath (see col. 5, ln. 39-42) and configured to perform cutting, coagulation, or ablation of tissue when the radio frequency current flows to the active electrode (see col. 3, ln. 59-62); and an irrigation channel 114 defined by a second of the internal longitudinal channels of the core member and configured to couple with an irrigation fluid source and provide an irrigation fluid to the active electrode from the irrigation fluid KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, Blewett discloses a telescope (the optical system described at col. 6, ln. 1-17) disposed in a third of the internal longitudinal channels of the core member.
Regarding claim 3, it is respectfully submitted that fiber optic bundles, like those of Blewett are “adapted” to be cleaned, sterilized, and reused for a medical procedure performed on more than one patient.
Regarding claim 4, Blewett discloses that the core member comprises a tubular outer wall and an internal web within and integral with the tubular outer wall that divides a cavity within the tubular outer wall into the plurality of internal longitudinal channels (see Figure 8).
Regarding claim 5, it is respectfully submitted that the designation of the channels as being “irrigation” channels is a designation based on the intended use of the channels and not on any 
Regarding claim 6, it is respectfully submitted that the irrigation channel defined by the second internal longitudinal channel and the second irrigation channel defined by the third internal longitudinal channel of Blewett are each fan-shaped, as rotary fans are circular.
Regarding claims 7-10, it is respectfully submitted that any elements are “configured to be separable and removable from each other”, as any elements can be separated and removed from each other given the right tools and enough force.
Regarding claims 11, 13, and 14, Blewett further fails to disclose that the sheath and the working element, including the core member and the reciprocating means thereof, are each formed of an electrically dielectric polymeric material, that a portion of the sheath protrudes over the opening of the sheath passage, the portion of the sheath being formed of or coated with a material having a greater degree of erosion and heat resistance to the radio frequency current than the disposable material that forms a remainder of the sheath, or that the material of the portion of the sheath is a phenol-formaldehyde resin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the sheath, working element, core member, and reciprocating means of an electrically dielectric polymeric material, form a portion of the sheath that protrudes over the opening of the sheath passage of or coated with a material having a greater degree of erosion and heat resistance to the radio frequency current than the disposable material that forms a remainder of the sheath, a phenol-formaldehyde resin, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Regarding claim 12, it is respectfully submitted that if insulating layer 40 of Blewett is considered part of the first internal longitudinal channel of the core member, then the conductor is disposed within the first internal longitudinal channel of the core member without electrical insulation therebetween.
Regarding claim 15, it is respectfully submitted that because Blewett fails to discuss removing the conductor from the core member, the conductor must necessarily be permanently fixed within the core member.
Regarding claims 18, Blewett discloses that the electrosurgical probe is a urological or hysteroscopic electrosurgical probe (see col. 2, ln. 45-48).
Regarding claim 19, Blewett discloses a method of using the electrosurgical probe of claim 1 to perform a medical procedure, the method comprising: placing the active electrode of the electrosurgical probe within a patient; and performing an electrosurgical procedure on the patient using the electrosurgical probe (see col. 7, ln. 3-45). However, Blewett fails to disclose discarding the working element, the core member thereof, the sheath, and the active electrode after performing the electrosurgical procedure, wherein the placing and performing steps are the first and only medical procedure in which the working element, the sheath, and the active electrode are used. Cao teaches discarding an electrosurgical probe after use in order to ensure that improperly-sterilized probes are not re-used on patients (see paragraphs [0002]-[0009]). It would have been obvious to one having ordinary skill in  the art before the effective filing date of the claimed invention to modify the invention of Blewett to include discarding the working element, the core member thereof, the sheath, and the active electrode after performing the electrosurgical procedure, wherein the placing and performing steps are the first and only medical procedure in which the working element, the sheath, and the active electrode are used, as taught by Cao, in order to ensure that improperly-sterilized probes are not re-used on patients, and as it has been held that the use of a known technique to improve similar devices in the same way requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 
Regarding claim 20, Blewett discloses a medical procedure comprising: placing within a patient an active electrode 38 of a electrosurgical probe that comprises a working element 22 and an elongate sheath 24 from which the active electrode protrudes (see Figures 1, 7, and 8); and performing a single electrosurgical procedure on the patient using the active electrode of the electrosurgical probe (see col. 7, ln. 3-45). It is respectfully submitted that It is respectfully submitted that any material can be considered to be “disposable” as anything can be discarded or thrown away. However, Blewett fails to disclose that the electrosurgical probe is marked as disposable and not for reuse in a medical procedure performed on more than one patient and discarding the working element, the sheath, and the active electrode after performing the electrosurgical procedure, wherein the placing and performing steps are the first and only medical procedure in which the working element, the sheath, and the active electrode are used. Cao teaches a disposable medical device probe 60 that includes a marking on the outside, “SINGLE USE ONLY”, that marks the probe as disposable and not for reuse in a medical procedure performed on more than one patient (see Figure 4). Further, Cao teaches discarding an electrosurgical probe after use in order to ensure that improperly-sterilized probes are not re-used on patients (see paragraphs [0002]-[0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blewett such that the electrosurgical probe is marked as disposable and not for reuse in a medical procedure performed on more than one patient and discarding the working element, the sheath, and the active electrode after performing the electrosurgical procedure, wherein the placing and performing steps are the first and only medical procedure in which the working element, the sheath, and the active electrode are used, as taught by Cao, in order to mitigate risk to patients and as it has been held that the use of a known technique to improve similar devices in the same way requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc.,
Regarding claim 21, Blewett discloses that the electrosurgical procedure is a urological or hysteroscopic procedure (see col. 2, ln. 45-48).
Allowable Subject Matter
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792